TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 24, 2018



                                     NO. 03-18-00448-CR


                                   Robert Martin, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BOURLAND




This is an appeal from the order denying motion to dismiss signed by the trial court on

June 19, 2018. Having reviewed the record, it appears that the Court lacks jurisdiction over this

appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.